Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Kim (U.S. Pub. No. 2018/0122042) teaches a head-mounted display (HMD) system (Kim, inertial measurement device 200 as a head-mounted virtual reality device, Figure 2A, ¶ [0070]) comprising: 
a HMD including a pair of display panels; As shown in figures 2A and 3A of Kim, the HMD has a pair of displays, each eye having a display view 300.
one or more processors (Kim, processor 1102, Figure 11); and 
memory (Kim, memory 1104, Figure 11) storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: 
send, to an application that is configured to output a frame, camera pose data that includes counterrotated camera orientations comprising: 
a first rotated camera orientation that is rotated, relative to an upright camera orientation, in a first direction (Kim, the spherical panorama digital image 302 is aligned at an initial orientation relative to the three-dimensional space 306. Indeed, because the spherical panorama digital image 302 was captured by a digital ; and 
resample the frame to obtain a resampled frame with the scenes oriented upright by: 
rotating a first subset of the pixel data associated with the first rotated camera orientation in the second direction to obtain a first subset of modified pixel data of the resampled frame (Kim, As shown in FIG. 3B, the user changes the virtual reality device 304 from a first orientation 312 to a second orientation 314. In response, the digital orientation adjustment system generates a modified view 320 of the spherical panorama digital image 302 (i.e., such that the horizon line 308 and the home 310 do not appear slanted in the modified view 320 as a result of the change in roll). Notably, although the digital orientation adjustment system generates the modified view 320 (changing what the user observes), the digital orientation adjustment system does not modify the orientation of the spherical panorama digital image relative to the three-dimensional space 306. Figure 3B); and 
output the modified pixel data to a frame buffer (Kim, the digital orientation adjustment system detects a change in orientation of the virtual reality device 304 from the second orientation 314 to a third orientation 316. Based on the detected change in orientation, the digital orientation adjustment system modifies orientation of the spherical panorama digital image in the three-dimensional space 306. Specifically, while .
Kim does not expressly teach
a second rotated camera orientation that is rotated, relative to the upright camera orientation, in a second direction opposite the first direction; 
receive the frame from the application, wherein the frame includes pixel data representing a pair of images with scenes that are counterrotated based on the counterrotated camera orientations; 
resample the frame to obtain a resampled frame with the scenes oriented upright by: 
rotating a second subset of the pixel data associated with the second rotated camera orientation in the first direction to obtain a second subset of the modified pixel data of the resampled frame; 
Kim does not expressly teach the separate displays which rotate the images in opposite directions and resample them to orient them in an upright position as claimed.
Additional prior art of Mori (U.S. Pub. No. 2018/0364488) teaches a head mounted display with a right and left eye display units which may change an angle between the display units (Mori, Figures 11A and 11B). Mori does not teach the images rotated and resampled as claimed.
Additional prior art of Kim (U.S. Pub. No. 2015/0084850) teaches a head mounted display which includes image rotation compensation and cropping (Kim, Figure 3B). Kim does not teach the images rotated and resampled as claimed.


As to dependent claims 2-8, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 9, Kim (U.S. Pub. No. 2018/0122042) teaches a method (Kim, methods and systems for modifying orientation of a spherical panorama digital image based on an inertial measurement device, Abstract) comprising:
sending, by one or more processors (Kim, processor 1102, Figure 11), to an application that is configured to output a frame, camera pose data that includes counterrotated camera orientations comprising:
a first rotated camera orientation that is rotated, relative to an upright camera orientation, in a first direction (Kim, the spherical panorama digital image 302 is aligned at an initial orientation relative to the three-dimensional space 306. Indeed, because the spherical panorama digital image 302 was captured by a digital camera that was not vertically aligned in three-dimensional space, a horizon line 308 and a home 310 in the view 300 of the spherical panorama digital image appear slanted in relation to the three-dimensional space 306 (i.e., the horizon line 308 does not align with the horizon of the three dimensional space 306 at zero degrees). Figure 3A, ¶ [0075]); 
resampling, by the one or more processors, the frame to obtain a resampled frame with the scenes oriented upright by:
rotating a first subset of the pixel data associated with the first rotated camera orientation in the second direction to obtain a first subset of modified pixel data of the resampled frame (Kim, As shown in FIG. 3B, the user changes the virtual reality device 304 from a first orientation 312 to a second orientation 314. In response, the digital orientation adjustment system generates a modified view 320 of the spherical panorama digital image 302 (i.e., such that the horizon line 308 and the home 310 do not appear slanted in the modified view 320 as a result of the change in roll). Notably, although the digital orientation adjustment system generates the modified view 320 (changing what the user observes), the digital orientation adjustment system does not modify the orientation of the spherical panorama digital image relative to the three-dimensional space 306. Figure 3B); and
outputting the modified pixel data to a frame buffer of a head-mounted display (HMD) (Kim, the digital orientation adjustment system detects a change in orientation of the virtual reality device 304 from the second orientation 314 to a third orientation 316. Based on the detected change in orientation, the digital orientation adjustment system modifies orientation of the spherical panorama digital image in the three-dimensional space 306. Specifically, while the view 320 is locked, the digital orientation adjustment system detects a change in roll of the virtual reality device that aligns the horizon line 308 to a horizontal direction within the three-dimensional space 306. Figure 3C, ¶ [0079]).
Kim does not expressly teach
a second rotated camera orientation that is rotated, relative to the upright camera orientation, in a second direction opposite the first direction;
receiving, by the one or more processors, from the application, pixel data of the frame, the pixel data representing a pair of images with scenes that are counterrotated based on the counterrotated camera orientations;
resampling, by the one or more processors, the frame to obtain a resampled frame with the scenes oriented upright by:
rotating a second subset of the pixel data associated with the second rotated camera orientation in the first direction to obtain a second subset of the modified pixel data of the resampled frame; 
Kim does not expressly teach the separate displays which rotate the images in opposite directions and resample them to orient them in an upright position as claimed.
Additional prior art of Mori (U.S. Pub. No. 2018/0364488) teaches a head mounted display with a right and left eye display units which may change an angle between the display units (Mori, Figures 11A and 11B). Mori does not teach the images rotated and resampled as claimed.
Additional prior art of Kim (U.S. Pub. No. 2015/0084850) teaches a head mounted display which includes image rotation compensation and cropping (Kim, Figure 3B). Kim does not teach the images rotated and resampled as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 10-15, these claims are allowable as they depend upon allowable independent claim 9.


a HMD including a pair of display panels; As shown in figures 2A and 3A of Kim, the HMD has a pair of displays, each eye having a display view 300.
logic configured to:
send, to an application that is configured to output a frame, camera pose data that includes counterrotated camera orientations (Kim, the spherical panorama digital image 302 is aligned at an initial orientation relative to the three-dimensional space 306. Indeed, because the spherical panorama digital image 302 was captured by a digital camera that was not vertically aligned in three-dimensional space, a horizon line 308 and a home 310 in the view 300 of the spherical panorama digital image appear slanted in relation to the three-dimensional space 306 (i.e., the horizon line 308 does not align with the horizon of the three dimensional space 306 at zero degrees). Figure 3A, ¶ [0075]);
rotate a first subset of the pixel data (Kim, As shown in FIG. 3B, the user changes the virtual reality device 304 from a first orientation 312 to a second orientation 314. In response, the digital orientation adjustment system generates a modified view 320 of the spherical panorama digital image 302 (i.e., such that the horizon line 308 and the home 310 do not appear slanted in the modified view 320 as a result of the change in roll). Notably, although the digital orientation adjustment system generates the modified view 320 (changing what the user observes), the digital orientation adjustment system does not modify the orientation of the spherical ;
output the modified pixel data to a frame buffer (Kim, the digital orientation adjustment system detects a change in orientation of the virtual reality device 304 from the second orientation 314 to a third orientation 316. Based on the detected change in orientation, the digital orientation adjustment system modifies orientation of the spherical panorama digital image in the three-dimensional space 306. Specifically, while the view 320 is locked, the digital orientation adjustment system detects a change in roll of the virtual reality device that aligns the horizon line 308 to a horizontal direction within the three-dimensional space 306. Figure 3C, ¶ [0079]);
Kim does not expressly teach
receive the frame from the application, wherein the frame includes pixel data representing a pair of images with scenes that are counterrotated based on the counterrotated camera orientations;
rotate a first subset of the pixel data and a second subset of the pixel data in opposite directions to obtain modified pixel data of a resampled frame with the scenes oriented upright;
display, based at least in part on the modified pixel data of the resampled frame, the pair of images on the pair of display panels.
Kim does not expressly teach the separate displays which rotate the images in opposite directions and resample them to orient them in an upright position as claimed.

Additional prior art of Kim (U.S. Pub. No. 2015/0084850) teaches a head mounted display which includes image rotation compensation and cropping (Kim, Figure 3B). Kim does not teach the images rotated and resampled as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 17-20, these claims are allowable as they depend upon allowable independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691